DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 074, 432 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 11, 074, 432 B2 with obvious wording variation. For example, compare Claim 1  of pending application with claim 1 of U.S. Patent No. 11, 074, 432 B2, they both recite 
A method for recognizing a person, the method comprising (A method for recognizing a person, the method comprising): 
	capturing an identifying feature of the person (capturing an identifying feature of the person); 
	identifying the person based on the identifying feature to return a person identity (identifying the person based on the identifying feature to return a person identity); 
	using the person identity, retrieving information about the person from a person information database (using the person identity, retrieving information about the person from a person information database), 
	wherein the retrieved information comprises work performance metrics of the person and future schedule information of the person (wherein the retrieved information comprises work performance metrics of the person and future schedule information of the person);
	offering a meeting schedule with the person based on the future schedule information (offering a meeting schedule with the person based on the future schedule information); and
	displaying the retrieved information with a facial image of the person (displaying the retrieved information in an overlay with a facial image of the person to a user).

	Further, analyzing and comparing  dependent claims 2-10 of the pending application with claims 2-10 of U.S. Patent No. 11, 074, 432 B2 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 11 of the pending application including its dependent claims with claims 11 of U.S. Patent No. 11, 074, 432 B2 including its dependent claims,  it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 11, 074, 432 B2 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 11, 074, 432 B2.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-11, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe Pub. No. US 20040117638 A1 in view of Himukashi Pub. No. US 20150178046 A1.
	Regarding Claim 1, Monroe teaches a method for recognizing a person (Fig. 2-3 and Para  141-143, detect the presence of a person of interest in some live scene and recognize by one of the camera i.e., recognizing a person), the method comprising: 
	capturing an identifying feature of the person (Para 45,  Image Database stores captured still images from the various IP cameras within the network including and any Facial Signatures which were detected within the image i.e., identifying feature of the person that is captured by IP cameras); 
	identifying the person based on the identifying feature to return a person identity (Para 46, each unique Facial Signature file contains the Facial Signature data, the subject's name if known, age, weight, aliases if any, URL of a mugshot or separated facial image, URL of a biographical file if any, and image ID numbers of any Image Database records which contain the current Facial Signature i.e., identifying the person based on the identifying feature to return a person identity); 
	using the person identity (Fig. 5, Para 152 and 153, The Image Database stores captured still images from the various IP cameras within the network. Each captured image is stored in some predetermined location within the server's file system. Each such image is represented by a unique Image ID number, maintained in a database file. Within the file, each record contains the Image ID number, as well as related data such as the date and time the image was taken, physical location where the image was taken, which camera captured the image, a fully-qualified URL describing where the image is located, and any facial Signatures which were detected within the image), retrieving information about the person from a person information database (Para 274, Images captured by on-board cameras 151 through 153 are forwarded to a networked Facial Processor, which extracts Facial Signatures from faces detected in the various images i.e., retrieving information about the person from person information database. These Facial Signatures may then be compared with those Facial Signatures of passengers known to be on the flight), 
	wherein the retrieved information comprises work performance metrics of the person and schedule information of the person (Para 189, the desired person's movements may be compared against a known route, schedule, or database of approved/restricted locations. For example, a security guard may have a predefined route to cover, which defines locations and times of his rounds. The Facial Database may be instructed to look through real-time images for a match with this person i.e., performance metrics. If any such matches are found, they are compared with the times and locations defined by the guard's predefined schedule i.e., schedule information);
	and
	displaying the retrieved information with a facial image of the person (Para 167, Monitor stations additionally display the matching face from the database, plus other descriptive information provided by the database i.e., displaying the retrieved information with a facial image of the person).
	Monroe does not specifically teaches future schedule information of the person and offering a meeting schedule with the person based on the future schedule information.
	However, in the same field of endeavor, Himukashi teaches the priority determination unit 6 obtains the communication time and analyzes the relationship between the time period during which communication has been performed and the communication data (S803). The priority determination unit 6 obtains the communication time from time information about the user terminal 20. The priority determination unit 6 can accumulate and learn information indicating when certain communication was performed or in which time period the communication was performed. This enables a contact to which a telephone signal or mail is transmitted with a high frequency, for example, in a time period from 9:00 a.m. to 10:00 a.m. to be automatically displayed in the contact list on the display screen of the user terminal 20 i.e., future schedule information is analyzed with time period (Para 94 and fig. 8 Step S803).
	Himukashi further teach the priority determination unit 6 identifies a person with a high priority in a certain time period on a certain day from a calendar, i.e., a future schedule (S805). The priority determination unit 6 extracts contacts relating to a plan from information on a calendar accumulated in the distributive integral database 5, sets higher priorities for some of the contacts to be soon accessed according to the plan and identifies some of the contacts higher in priority rank. For example, the priorities for contacts to be soon accessed according to a plan to hold a meeting, a teleconference or the like are increased and some of the contacts higher in priority rank are identified i.e., 
offering a meeting schedule with the person based on the future schedule information (Para 96).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe with the method of Himukashi so as to identify contacts with higher priority at a certain time on a certain day (See Himukashi Para 96). 
	Regarding Claim 7, Monroe teaches wherein the identifying feature is a barcode of the person captured using a camera of a mobile device (Para 272).
	Regarding Claim 8, Monroe teaches wherein the work performance metrics are contact center agent work performance metrics (Para 189).
	Regarding Claim 9, Monroe does not specifically teach wherein the future schedule information describes a meeting between an agent and a supervisor in a contact center.
	However, in the same field of endeavor, Himukashi teaches priority determination unit 6 identifies a person with a high priority in a certain time period on a certain day from a calendar, i.e., a future schedule (S805). The priority determination unit 6 extracts contacts relating to a plan from information on a calendar accumulated in the distributive integral database 5, sets higher priorities for some of the contacts to be soon accessed according to the plan and identifies some of the contacts higher in priority rank i.e., the future schedule information describes a meeting between two party where the two party inherently can be an agent and the supervisor in the contact center (See Para 95-96).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe with the method of Himukashi so as to identify contacts with higher priority at a certain time on a certain day (See Himukashi Para 96). 	
	Regarding Claim 10, Monroe does not specifically teach wherein offering a meeting schedule with the person comprises using a scheduling application to submit a session request, and upon receiving the session request, setting the meeting.
	However, in the same field of endeavor, Himukashi teaches priority determination unit 6 identifies a person with a high priority in a certain time period on a certain day from a calendar, i.e., a future schedule (S805). The priority determination unit 6 extracts contacts relating to a plan from information on a calendar accumulated in the distributive integral database 5, sets higher priorities for some of the contacts to be soon accessed according to the plan and identifies some of the contacts higher in priority rank. For example, the priorities for contacts to be soon accessed according to a plan to hold a meeting, a teleconference or the like are increased and some of the contacts higher in priority rank are identified. The priorities for the contacts are successively updated with the advancement of time and the date, thus identifying contacts with higher priorities at a certain time on a certain day i.e., offering a meeting schedule with the person comprises using a scheduling application to submit a session request, and upon receiving the session request, setting the meeting (Para 96).	
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe with the method of Himukashi so as to identify contacts with higher priority at a certain time on a certain day (See Himukashi Para 96). 
	Regarding Claim 11, it has been rejected for the same reasons as claim 1 and further teaches a system for recognizing a person (fig. 3), the system comprising:
a person information database Fig. 3 Unit 33); a first processor (Fig. 3 Unit 33  should inherently has a processor); and
a mobile device comprising a second processor (Fig. 3 Unit 34 inherently has a processor where mobile device inherently can be a computer) 
capture an identifying feature of the person (Para 149, This server receives and stores still-frame images produced by cameras 40); and send the identifying feature to the first processor (Para 44 -46 and Fig. 3, server may additionally be configured to store motion video streams upon detection of motion within its field-of-view. A facial database processor contains a stored database i.e., identifying features to the first processor); 
	wherein the first processor is configured to: obtain the identifying feature (Para 44,  A facial processor detects faces within a selected camera's captured video, and subsequently derives unique Facial Signatures from the detected faces i.e., obtaining the identifying feature);
	identify the person based on the identifying feature to return a person identity; using the person identity(Para 46, each unique Facial Signature file contains the Facial Signature data, the subject's name if known, age, weight, aliases if any, URL of a mugshot or separated facial image, URL of a biographical file if any, and image ID numbers of any Image Database records which contain the current Facial Signature i.e., identifying the person based on the identifying feature to return a person identity), 
	retrieve information about the person from the person information database(Para 274, Images captured by on-board cameras 151 through 153 are forwarded to a networked Facial Processor, which extracts Facial Signatures from faces detected in the various images i.e., retrieving information about the person from person information database. These Facial Signatures may then be compared with those Facial Signatures of passengers known to be on the flight).
	Regarding Claim 17, Monroe teach wherein the identifying feature is a barcode of the person, wherein the mobile device comprises a camera configured to capture the barcode, wherein the person information database associates barcodes of persons to information about the persons (Para 272).
	Regarding Claim 18, it has been rejected for the same reasons as claim 8.
	Regarding Claim 19, it has been rejected for the same reasons as claim 9.
	Regarding Claim 20, it has been rejected for the same reasons as claim 10.
	Claim(s) 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe Pub. No. US 20040117638 A1 in view of Himukashi Pub. No. US 20150178046 A1 and further in view of Carey Pub. No. US 20200045267 A1
	Regarding Claim 2, Monroe and Himukashi does not specifically teach comprising displaying menu items together with the facial image of the person to a user.
	However, in the same field of endeavor, Carey teaches  information relating to the tracking of the location of the subject is displayed to a user (for example, a police officer or other emergency personnel) by way of a user interface, such as a graphical user interface (GUI). The GUI, in some examples, includes a map over which an overlay is displayed indicating a location of the subject being tracked. The GUI may also include additional information, such as one or more of the attributes of the subject being tracked, including for instance, a facial image of the subject obtained by way of one or more of the cameras 110, attributes of clothing worn by the user, an attribute of a mobile communication device carried by the user, a name or other information identifying the user generated, for instance, by matching the captured facial image of the subject to a facial image stored in a database of facial images (Para 168).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe and Himukashi with the method of Carey so as to provide reports or warning of any abnormal conditions based on behaviors of elements to appropriate rescue personal (See Carey Para 6 and 56).
	Regarding Claim 3, Monroe and Himukashi does not specifically teach wherein the retrieved information and the menu items are displayed in an overlay on the facial image of the person on a screen of the mobile device.
	However, in the same field of endeavor, Carey teaches  information relating to the tracking of the location of the subject is displayed to a user (for example, a police officer or other emergency personnel) by way of a user interface, such as a graphical user interface (GUI). The GUI, in some examples, includes a map over which an overlay is displayed indicating a location of the subject being tracked. The GUI may also include additional information, such as one or more of the attributes of the subject being tracked, including for instance, a facial image of the subject obtained by way of one or more of the cameras 110, attributes of clothing worn by the user, an attribute of a mobile communication device carried by the user, a name or other information identifying the user generated, for instance, by matching the captured facial image of the subject to a facial image stored in a database of facial images (Para 168).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe and Himukashi with the method of Carey so as to provide reports or warning of any abnormal conditions based on behaviors of elements to appropriate rescue personal (See Carey Para 6 and 56).
	Regarding Claim 12, it has been rejected for the same reasons as claim 2.
	Regarding Claim 13, it has been rejected for the same reasons as claim 3.
	Claim(s) 4-6, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe Pub. No. US 20040117638 A1 in view of Himukashi Pub. No. US 20150178046 A1 and further in view of Solem Jan Eric AU 2012227166 B2
	Regarding Claim 4, Monroe and Himukashi does not specifically teaches wherein the identifying feature is a biometric feature of the person captured using a mobile device, wherein the method comprises generating a feature vector descriptive of the biometric feature, wherein identifying the person based on the identifying feature comprises searching in a database associating feature vectors of persons to persons identity for a matching feature vector.
	However, in the same field of endeavor, Eric teaches from Fig. 7 to obtain face feature vectors for an unknown and known face/identity are obtained (blocks 705 and 710). A similarity metric may then be applied to these vectors (block 715) and a check made to determine if the metric indicates a match (block 720) (Para 40). Eric teaches that input image 105 is processed in accordance with face detector 110 to generate landmark image 115. As used herein, the phrase "landmark image" refers to an image of a face in which landmark points have been detected. Landmark features may include the location of one or more facial features such as the eyes, eyebrows, nose, mouth and cheek. Input image 105 may, for example, be an image obtained from a digital still or video camera  and searching in the database 150 to identify corresponding image face i.e.,  wherein the identifying feature is a biometric feature of the person captured using a mobile device, wherein the method comprises generating a feature vector descriptive of the biometric feature, wherein identifying the person based on the identifying feature comprises searching in a database associating feature vectors of persons to persons identity for a matching feature vector (Para 21-24 and Fig. 1).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe and with the method of Himukashi and further with the method of Eric so it would be beneficial to identify a mechanism to define a set of parameters that provide robust and accurate face recognition (See Eric Para 3). 
	Regarding Claim 5, Monroe teaches wherein the identifying feature is a facial image of the person captured using a camera of a mobile device, the method comprising, wherein identifying the person based on the identifying feature comprises searching in a database associating feature vectors of persons to persons' identity for a matching feature vector (Para 187-188 and 274).
	Monroe and Himukashi does not specifically teaches generating a feature vector descriptive of the facial image and searching in a database associating feature vectors of persons to persons' identity for a matching feature vector.
	However, in the same field of endeavor, Eric teaches from Fig. 7 face identification operation 700 using face feature features in accordance with one embodiment is shown. To begin, face feature vectors for an unknown and known face/identity are obtained (blocks 705 and 710). A similarity metric may then be applied to these vectors (block 715) and a check made to determine if the metric indicates a match (block 720). If the two face feature vectors are similar - 13 enough (the "YES" prong of block 720), a determination that the unknown face feature vector represents the same identity associated with the known face feature vector can be made (block 725). If the two face feature vectors are not similar enough to indicate a match (the "NO" prong of block 720), a further check is made to determine if another known face feature vector is available (block 730) (Para 40).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe with the method of Himukashi and further with the method of Eric so it would be beneficial to identify a mechanism to define a set of parameters that provide robust and accurate face recognition (See Eric Para 3). 
	Regarding Claim 6, Monroe and Himukashi does not specifically teaches wherein identifying the person based on the facial image comprises:
comparing the feature vector with a plurality of stored feature vectors, each of the stored feature vectors of the plurality of stored feature vectors is associated with a person; and
selecting a person with a stored feature vector that is closest to the calculated feature vector among the plurality of stored feature vectors.
	However, in the same field of endeavor, Eric teaches from Fig. 7 face identification operation 700 using face feature features in accordance with one embodiment is shown. To begin, face feature vectors for an unknown and known face/identity are obtained (blocks 705 and 710). A similarity metric may then be applied to these vectors (block 715) and a check made to determine if the metric indicates a match (block 720). If the two face feature vectors are similar - 13 enough (the "YES" prong of block 720), a determination that the unknown face feature vector represents the same identity associated with the known face feature vector can be made (block 725). If the two face feature vectors are not similar enough to indicate a match (the "NO" prong of block 720), a further check is made to determine if another known face feature vector is available (block 730) (Para 40).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Monroe with the method of Himukashi and further with the method of Eric so it would be beneficial to identify a mechanism to define a set of parameters that provide robust and accurate face recognition (See Eric Para 3).
	Regarding Claim 14, it has been rejected for the same reasons as claim 4.
	Regarding Claim 15, it has been rejected for the same reasons as claim 5. 
	Regarding Claim 16, it has been rejected for the same reasons as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wexler et al. Pub. No. US 20190379925 A1 - WEARABLE DEVICE AND METHODS FOR TRANSMITTING INFORMATION BASED ON PHYSICAL DISTANCE
	Kolleri et al. Pub. No. US 20180349685 A1 - IDENTITY VERIFICATION VIA VALIDATED FACIAL RECOGNITION AND GRAPH DATABASE
	KR 102321396 B1 - Multi-user authentication for devices
	TV Program Recommender using User Authentication on Middleware Ginga – 2017
	Applying Biometric Principles to Avatar Recognition - 2010
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647